Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 2/25/2021.
Claims 1-10 are presented for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is being considered by the examiner.

Drawings
The drawings received on 2/25/2021 are accepted.

Specification
The specification filed on 2/25/2021 has been accepted.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
	Step 1
	Claim 1 is drawn to a system, Claim 9 to a method, Claim 10 to a storage medium. This is a process and machine categories, which are the statutory categories of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim 9 substantially recites the limitations: 
operating a salesclerk-side terminal;
operating a customer-side terminal associated with the salesclerk-side terminal; and performing switching between a first mode in which the salesclerk-side terminal performs a checkout process or the salesclerk-side terminal and the customer-side terminal perform the checkout process in cooperation with each other and a second mode in which the customer-side terminal performs the checkout process based on a state of the salesclerk-side terminal.

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
 (a) Certain methods of organizing human activity—fundamental economic principles or practices (including sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Claims 1, 9 and 10 are directed to a judicial exception (i.e., an abstract idea) without significantly more. The identified limitations above are directed to steps for operating transaction terminals. These steps includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and managing personal behavior or relationships or interactions between people, which are considered Mental Processes and Organizing Certain methods of organizing activity. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the limitations “operating terminals or performing switching”, in this context allows a person to perform transactions with other people.

	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”

	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claims 1-10 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. Therefore, regarding claims 1-10, the abstract idea is not integrated into a practical application and thus claims 1-10 are “directed to” a judicial exception. 

Step 2B: No
	The additional elements (e.g., terminal and unit) are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed see Fig. 5.
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-8 do not add “significantly more” to the eligibility of claim 1 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al.  (U.S. Patent Publication No. 2018/0150817).


claims 1, 9 and 10, Han teaches a salesclerk-side terminal operated by a salesclerk; (merchant terminal 312, [57]); 
a customer-side terminal associated with the salesclerk-side terminal and operated by a customer; (customer terminal, [57]); 
and a control unit that performs switching between a first mode in which the salesclerk-side terminal performs a checkout process or the salesclerk-side terminal and the customer-side terminal perform the checkout process in cooperation with each other and a second mode in which the customer-side terminal performs the checkout process based on a state of the salesclerk-side terminal.  (Control of state for the point of sale system is shared such that when the system is in a first state, the merchant terminal is the state control terminal, and when the point of sale system is in a second state, the customer terminal is the state control terminal and has control of state for the system, abstract, the control of the state of the point of sale system can be transferred or automatically to the customer terminal, [105]).

Regarding claim 2, Han teaches the control unit causes the checkout process to be performed in the second mode when the salesclerk-side terminal is in a state unable to perform the checkout process, (at 812 is can be designated that the customer terminal is the state control terminal and at 814 the merchant terminal can be designated as the non-state control terminal, [90-92]).

Regarding claim 3, Han teaches control unit determines that the salesclerk-side terminal is unable to perform the checkout process when cooperation between the 
Regarding claim 4, Han teaches stand that is connected to the salesclerk-side terminal and the customer-side terminal and supports the salesclerk-side terminal in a detachable manner, wherein the control unit causes the checkout process to be performed in the second mode when the control unit detects that the salesclerk-side terminal is detached from the stand, [60, 97-98].
Regarding claim 5, Han teaches the control unit causes the checkout process to be performed in the second mode when authentication information on the salesclerk has not been input to the salesclerk-side terminal for a predetermined period, (valid time period, [96]).
Regarding claim 6, Han teaches the control unit causes the checkout process to be performed in the second mode when the salesclerk-side terminal performs a process that is different from the checkout process, [119].
Regarding claim 7, Han teaches the control unit causes the checkout process to be performed in the first mode when the salesclerk-side terminal enters a state ready to perform the checkout process from a state unable to perform the checkout process, (When the customer completes the payment input portion 542 of the first point of sale transaction on the customer terminal 512, the merchant terminal 510 once again becomes the state control terminal 550 and the customer terminal 512 becomes the non-state control terminal 552, [77-78]).
claim 8, Han teaches the salesclerk- side terminal receives payment data related to a product registered by the customer- side terminal and performs the checkout process, [77-78].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MILENA RACIC/Patent Examiner, Art Unit 3627        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627